                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:11-cr-00295-B0-1


UNITED STATES OF AMERICA,                     )
                                              )
                       v.                     )                  ORDER
                                              )
BILLY RAY BULLOCK, JR.                        )


       This cause is before the court on a motion to correct a Pre-Sentence Report ("PSR") filed by

Billy Ray Bullock, Jr. ("Bullock"). See [D.E. 84] (citing Fed. R. Civ. P. 60(a)). The Government

filed a response in opposition [D.E 88]. For the reasons discussed below, the motion will be denied.

                                           Background:

       On May 21, 2013, Bullock pleaded guilty to distribution of 28 grams or more of cocaine base

(crack), in violation of21 U.S.C. § 841. [D.E.    ~2,   33]. On September 9, 2013, the court sentenced

Bullock to, among other things, 150 months' imprisonment. J. [D.E. 41]. Bullock did not appeal.

       On June 12, 2017, Bullock, now a federal inmate, filed prose the instant motion [D.E. 84].

Bullock argues the PSR improperly found he possessed a firearm because the definition of"frrearm"

under 18 U.S.C. § 921(a)(3) excludes "antique firearm[s]." Id. at 1-2. Bullock alleges the erroneous

PSR finding affected his sentencing, his inmate classification, and his post-conviction remedies. Id.

       The Government responds that, even if the PSR's firearm reference was erroneous, such an

error may not be addressed under Fed. R. Civ. P. 60(a). See Resp. Opp'n [D.E. 88] at 4.

                                            Discussion:

       Post-judgment changes to a PSR are limited to corrections of "clerical error[s]." See Fed.

R. Crim. P. 32 & 36; see also United States v. Blackmon, 698 F. App'x 113 (4th Cir. 2017) (per
curiam) (unpublished) (discussing similarities between Fed. R. Crim. P. 36 and Fed. R. Civ. P.

60(a)); United States v. Wilkes, 376 F. App'x 295, 296 (4th Cir. 2010) (per curiam) (unpublished).

           Here, the PSR notes a firearm was recovered in a search of Bullock's residence, and a 2-level

increase was applied to his base offense level for possession of a dangerous weapon. See [D.E. 35]

at   iii! 3,   53 (citing U.S.S.G § 2Dl.l(b)(l)). There is no indication that the firearm in question

actually was an "antique firearm." See 18 U.S.C. § 921(a)(l6) (defining the term "antique frrearm").

           Assuming the PSR' s firearm citation was erroneous, and that the error affects Bullock's post-

conviction relief or inmate classification, the error would not be "clerical."   See,~.    United States

v. Robinson, 368 F.3d 653, 656 (6th Cir. 2004) ("[A] clerical error must not be one of judgment or

even of misidentification, but merely of recitation .... "(citation and quotation marks omitted)).

           Although Bullock also argues the PSR' s firearm citation affected his sentencing factors, see

Mot. [D.E. 84] at 1 (citing 18 U.S.C.§ 3553(a)), Bullock did not raise the "antique firearm" defense

in his PSR objections. See PSR [D.E. 35] at 15; see also United States v. Smith, 981F.2d887, 891

(6th Cir. 1992) ("[T]he 'antique firearms' exception is an affirmative defense which must be raised

by a criminal defendant." (citations omitted)). Moreover, Bullock withdrew his objections to the

PSR at sentencing, see [D.E. 40], and did not appeal his conviction or sentence. Thus, Bullock has

waived further objection to his PSR. See United States v. Scott, 8 F. App'x 275, 276 (4th Cir. 2001)

(per curiam) (citing United States v. Emanuel, 869 F.2d 795, 796 (4th Cir.1989)).

                                                 Conclusion:

               For the reasons discussed above, the court DENIES the motion [D.E. 84].

               SO ORDERED. This     _f_ day of November 2018.
                                                                r~YLf?te
                                                                 Chief United States District Judge

                                                      2
